Citation Nr: 9916222	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-29 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased rating for low back syndrome 
with degenerative disc disease, currently rated as 40 percent 
disabling.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for transurethral 
resection of the prostate, secondary to exposure to Agent 
Orange in service.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's verified active military service extends from 
October 1963 to September 1969 and from April 1979 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The April 1997 rating 
confirmed and continued a 40 percent rating for low back 
syndrome with degenerative disc disease, which had been in 
effect since May 1983.  The February 1998 rating decision 
denied service connection for left hearing loss, 
transurethral resection of the prostate, secondary to Agent 
Orange exposure in service, as well as entitlement to a total 
disability evaluation based on individual unemployability.


REMAND

In the appellant's substantive appeal, he requested a hearing 
before a member of the Board at the regional office.  
Although a hearing was held before a hearing officer at the 
RO, the appellant never waived his request for a Board 
hearing.

The veteran should therefore be scheduled for a personal 
hearing before a member of the Board in Montgomery.  See 
38 C.F.R. § 20.700 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



